Citation Nr: 1744400	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from September 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported an increase in right knee pain (requiring prescription pain medication) since her last VA examination March 2011, warranting an updated VA examination.  See January 2014 VA Form 9; see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995).

Regarding the left knee, the March 2011 VA examiner's opinions on direct and secondary service connection are inadequate.  In addressing direct service connection, the examiner relies solely on negative service treatment records (STRs) and does not properly consider the Veteran's lay reports of left knee pain since basic training.  See August 2012 Notice of Disagreement.  In addressing secondary service connection, the examiner does not consider the Veteran's reports of having to alter her gait to accommodate her left knee disability.  See January 2014 VA Form 9.  Thus, an addendum opinion is needed.  Updated treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to identify the severity of her service-connected right knee disability and the etiology of her left knee disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a)	Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)	Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since July 2010) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to provide an opinion, he or she should clearly explain the basis for that conclusion.

(c)	In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

(d) For each left knee disability identified, to include internal derangement consistent with meniscal tear, the examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that such disability:

(1) had its onset in service or is otherwise the result of service.  In addressing this question, please do not rely solely on the absence of documented treatment in the STRs and must consider the Veteran's reports of left knee pain since basic training.  See August 2012 Notice of Disagreement. 
(2) is proximately due to the service-connected right knee disability; or 
(3) has been aggravated (permanently worsened) by the service-connected right knee disability. 

In addressing questions (2) and (3), please consider the Veteran's reports that the service-connected left knee disability has caused her to alter her gait for 42 years, thereby causing her right knee problems.  See January 2014 VA Form 9.
A complete rationale shall be given for all opinions and conclusions expressed.  If the examiner is unable to render an opinion without resorting to speculation, a rationale for that conclusion must be provided.

3.  Then readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




